Case 1:21-cv-21980-RNS Document 19 Entered on FLSD Docket 07/26/2021 Page 1 of 7




                              United States District Court
                                        for the
                              Southern District of Florida

   Kentrel Hill, Plaintiff,        )
                                   )
   v.                              ) Civil Action No. 21-21980-Civ-Scola
                                   )
   Miami-Dade County School Board, )
   Defendant.                      )
                        Order on Motion to Dismiss
        This matter is before the Court upon the Defendant’s motion to dismiss
  the Plaintiffs’ complaint. For the reasons stated below, the Court grants the
  Defendant’s motion. (ECF No. 8.)

     1. Background
         Kentrel Hill’s claims are again before the Court as she has filed a new
  complaint after the Court dismissed her prior filed action, Hill v. Miami-Dade
  County School Board, No. 21-20129-Civ, 2021 WL 1648225 (S.D. Fla. April 27,
  2021) (Scola, J.) (“Hill I”). In her prior filed action, Ms. Hill sued the Defendant
  for alleged violations of the Family and Medical Leave Act of 1993 (“FMLA”), 29
  U.S.C. § 2601 et seq., the Americans with Disabilities Act (“ADA”), 42 U.S.C. §
  12101 et seq., and the Florida Civil Rights Act of 1992 (“FCRA”), Fla. Stat. §
  760 et seq. The Court dismissed Hill’s ADA and FCRA claims with prejudice,
  but dismissed her FMLA claims without prejudice on jurisdictional grounds. In
  her re-filed action (“Hill II”) only the Plaintiff’s FMLA claims are before the
  Court.
         The Plaintiff’s allegations are largely identical to those raised in Hill I,
  though the Plaintiff did add some additional facts in an effort to address the
  jurisdictional and other deficiencies identified by the Court in its prior order.
  The Court briefly recounts the facts of this case below. The Plaintiff, Kentrel
  Hill, was hired by the Defendant “during or around year 2017 as an educator”
  and began working at the Booker T. Washington High School in the Miami-
  Dade County Public School District on August 2, 2018. (ECF No. 1, at ¶¶ 12-
  14.) The Plaintiff’s work schedule was Monday through Friday, from 7:10 a.m.
  to 2:20 p.m. (Id., at ¶ 14.) In January 2019, the Plaintiff noticed a lump on her
  left breast and on March 6, 2019, the Plaintiff was diagnosed with stage 3
  breast cancer. (Id., at ¶¶ 16, 23.) Between noticing the lump on her breast and
  her diagnosis, the Plaintiff attended several emergency doctor’s appointments
  which caused her to arrive approximately 30 minutes late to work. (Id., at ¶¶
Case 1:21-cv-21980-RNS Document 19 Entered on FLSD Docket 07/26/2021 Page 2 of 7




  17-18.) In February 2019, the Plaintiff met with Principal William Arstide, Vice
  Principal MacArthur, Assistant Principal Axem, and a third unknown Assistant
  Principal regarding Hill’s tardiness. (Id., at ¶ 19.) The Plaintiff claims to have
  told all present at the meeting that she needed to attend doctor’s appointments
  to diagnose the lump on her breast and that immediately before the meeting
  “she received information that her treating physicians diagnosed the lump as
  [b]reast [c]ancer based on recent testing, but needed to additional medical
  testing to confirm.” (Id.) The Plaintiff claims that at this meeting she was
  required to sign documents regarding her tardiness. (Id., at ¶ 20.)
         Thereafter, the Plaintiff claims the Defendant’s conduct towards her
  changed such that was she was treated differently than similarly situated
  employees. Specifically, the Plaintiff alleges her supervisors “began
  micromanaging Plaintiff’s work on a constant, pervasive basis”; “began
  observing Plaintiff’s classroom during the entire class periods”; and failed to
  send her “correspondence it sent to Plaintiff’s colleagues.” (Id., at ¶ 21-22.)
         The Plaintiff further states that subsequent to her March 6 diagnosis,
  she “immediately informed her supervisors of her diagnosis, and need for
  medical care, treatment and hospitalization, including but not limited to
  additional leave for surgery” and that she was required to attend “doctor
  appointments, twice per week, to prepare for chemotherapy treatment.” (Id., at
  ¶¶ 24-25.) She claims to have told the Defendants at that time of her “potential
  need to take leave.” (Id. at ¶ 55.) The Plaintiff had to leave work early for these
  appointments, and states that she “always informed and/or reminded the
  school secretary and Principal when she was leaving to go to her doctor
  appointments” and always made “proper arrangements for her students.” (Id.,
  at ¶¶ 26-28.) The Plaintiff claims that she “never had to seek any emergency
  leave, that was not prearranged, and therefore Plaintiff always provided the
  Defendant advance notice of her leave requests.” (Id., at ¶ 32.) Ultimately, in
  May 2019, the Plaintiff was called to a meeting where she was terminated. (Id.,
  at ¶ 36.) As a result of her termination, the Plaintiff now brings two causes of
  action against the Defendant seeking to recover for interference with FMLA
  rights (Count I) and FMLA retaliation (Count II).

     2. Legal Standard

           A. Rule 12(b)(6)
        A court considering a motion to dismiss, filed under Federal Rule of Civil
  Procedure 12(b)(6), must accept all of the complaint’s allegations as true,
  construing them in the light most favorable to the plaintiff. Pielage v.
  McConnell, 516 F.3d 1282, 1284 (11th Cir. 2008). Although a pleading need
Case 1:21-cv-21980-RNS Document 19 Entered on FLSD Docket 07/26/2021 Page 3 of 7




  only contain a short and plain statement of the claim showing that the pleader
  is entitled to relief, a plaintiff must nevertheless articulate “enough facts to
  state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,
  550 U.S. 544, 570 (2007). “But where the well-pleaded facts do not permit the
  court to infer more than the mere possibility of misconduct, the complaint has
  alleged—but it has not shown—that the pleader is entitled to relief.” Ashcroft v.
  Iqbal, 556 U.S. 662, 679 (2009) (quoting Fed. R. Civ. P. 8(a)(2)) (internal
  punctuation omitted). A court must dismiss a plaintiff’s claims if she fails to
  nudge her “claims across the line from conceivable to plausible.” Twombly, 550
  U.S. at 570.

     3. Analysis
           A. FMLA Claims
         In Hill I, the Court dismissed the Plaintiff’s FMLA claims as the Court
  found the Plaintiff failed to allege she had been employed for at “least twelve
  months by the employer and worked at least 1,250 hours during the previous
  twelve-month period” which is a “threshold jurisdictional question” under the
  FMLA. Hill, 2021 WL 1648225, at *2. In her revised complaint, the Plaintiff
  appears to have adequately plead (and the Defendant does not challenge) that
  she meets the FMLA’s jurisdictional requirement. (See, ECF No. 1, at ¶ 37.)
  Therefore, the Plaintiff’s interference and retaliation claims may proceed.
         The FMLA creates two types of claims “to preserve and enforce the rights
  it creates: interference claims, in which an employee asserts his employer
  denied or otherwise interfered with her substantive rights under the Act, and
  retaliation claims, in which an employee asserts that her employer
  discriminated against her because she engaged in activity protected by the
  Act.” Bello v. Miami-Dade Cty., No. 19-22042-Civ, 2019 WL 4674636, at *3
  (S.D. Fla. Sept. 25, 2019) (Scola, J.) (quoting Brisk v. Shoreline Found., Inc., 654
  F. App’x 415, 416 (11th Cir. 2016.) To establish an FMLA interference claim,
  the Plaintiff must show that “she was entitled to a benefit denied by the
  defendant.” Bello, 2019 WL 4674636, at *3. To establish a retaliation claim, an
  employee must show that “(1) she engaged in a statutorily protected activity; (2)
  she suffered an adverse decision; and (3) the decision was causally related to
  the protected activity.” Id.

           B. Notice Under the FMLA
        The Defendant states that both the Plaintiff’s interference and retaliation
  claims must be dismissed because the Plaintiff failed to provide her supervisors
  with “sufficient notice of her need for foreseeable, intermittent leave, or work[]
Case 1:21-cv-21980-RNS Document 19 Entered on FLSD Docket 07/26/2021 Page 4 of 7




  out a leave schedule with her supervisors in advance of taking any leave, as the
  FMLA requires.” (ECF No. 8, at 6.) In response, the Plaintiff appears to quote
  the notice provisions of the FMLA and simply suggests the facts alleged show
  that sufficient notice was given. (ECF No. 10, at 4-6.)
          Under the FMLA, “[a]n employee must provide the employer at least 30
  days advance notice before FMLA leave is to begin if the need for leave is
  foreseeable based on [planned medical treatment for a serious health
  condition]. . . . If 30 days notice is not practicable because of lack of knowledge
  . . . notice must be given as soon as practicable.” Avena v. Imperial Salon &
  Spa, Inc., 740 F. App’x 679, 681 (11th Cir. 2018) (quoting 29 C.F.R. §
  825.302(a)). 1 The notice provided must be “sufficient to make the employer
  aware that the employee needs FMLA-qualifying leave, and the anticipated
  timing and duration of the leave.” Id. (quoting 29 C.F.R. § 825.302(c)). An
  employee giving notice of FMLA leave need not expressly assert rights under
  the FMLA to meet the FMLA’s notice obligation. Sanders v. Temenos USA, Inc.,
  16-63040-Civ, 2017 WL 4577235, at *6 (S.D. Fla. Oct. 13, 2017) (Bloom, J.)
  (discussing 29 C.F.R. § 825.301(b)). Notice must be given under “under both
  the discrimination and the interference provisions of the FMLA.” Avena, 740 F.
  App’x at 681. Thus, whether the Plaintiff gave proper notice is a “threshold
  issue.” Sanders, 2017 WL 4577235, at *6.
          While the Defendant argues that the Plaintiff’s FMLA claims should be
  dismissed because she provided notice of her needed leave less than 30 days in
  advance, the Court finds that is not required under the FMLA. Rather, under
  the FMLA, where leave is foreseeable, a party typically must give at least 30
  days advance notice, though where such notice is not possible “such as
  because of a lack of knowledge . . . notice must be given as soon as
  practicable.” 29 C.F.R. § 825.302(a). Here, taking all facts as true and
  construing all inferences in favor of the Plaintiff, the Court finds that the
  Plaintiff has alleged that she either gave 30 days notice or that it was not
  practicable for her to do so. In particular, the Plaintiff alleges that on March 6,
  2019, she was diagnosed with stage 3 breast cancer and then “immediately
  informed her supervisors of her diagnosis” and the need for her “to attend
  frequent doctor appointments.” (Id., at ¶¶ 23-25.) Thus, it appears the Plaintiff


  1 The FMLA differentiates between the notice requirements for foreseeable and unforeseeable

  leave under the FMLA. See 29 C.F.R. 825.301(b). Section 825.302 of the Code of Federal
  Regulations deals with foreseeable FMLA leave, while Section 825.303 deals with unforeseeable
  FMLA leave. As the Plaintiff alleges that at all times she “never had to seek any emergency
  leave, that was not prearranged, and therefore Plaintiff always provided Defendant advanced
  notice of her leave requests” the Court analyzes the Plaintiff’s allegations under the FMLA
  provision detailing notice requirements for foreseeable FMLA leave, 29 C.F.R. § 825.302.
Case 1:21-cv-21980-RNS Document 19 Entered on FLSD Docket 07/26/2021 Page 5 of 7




  gave notice as soon as was practicable in an attempt to seek leave under the
  FMLA based on her breast cancer diagnosis.
         However, this is not the end of the Court’s inquiry. “While suffering from
  a serious health condition is necessary, it is not sufficient for an employee to
  earn FMLA leave.” Finch v. Morgan Stanley & Co. LLC, No. 15-81323-Civ, 2016
  WL 4248248, at *4 (S.D. Fla. Aug. 11, 2016) (Marra, J.). The FMLA’ notice
  requirement has two criteria, “timing and content.” Id. When giving notice of
  foreseeable FMLA leave an employee must inform the employer of “the
  anticipated timing and duration of the leave” and where, as here, a Plaintiff
  seeks intermittent leave to receive planned medical treatments, “the employee
  must consult with the employer and make a reasonable effort to schedule the
  treatment so as not to disrupt unduly the employer’s operations.” 29 C.F.R.
  825.302(c), (e). Here, the Plaintiff states 1) she “informed her supervisors of her
  need to attend the frequent doctor appointments” 2; 2) “always informed and/or
  reminded the school secretary and Principal when she was leaving”; and 3)
  “never had to seek any emergency leave, that was not prearranged, and
  therefore Plaintiff always provided Defendant advanced notice of her leave
  requests.” (ECF No. 1, at ¶¶ 25, 27, 32.) Even accepting the complaint’s
  allegations as true, the Court finds that the Plaintiff failed to comply with the
  content aspect of the FMLA’s notice requirements as the Plaintiff neither
  informed the Defendant of “the anticipated timing and duration of the leave”
  nor consulted with the Defendant to undertake reasonable efforts to schedule
  her treatments so as not to disrupt the Defendant’s operations. Instead, it
  appears from the Plaintiff’s complaint that she informed the Defendant of her
  illness, that she would require frequent doctor’s appointments, would make
  prearrangements for her students, and inform a school official before leaving
  early or arriving late. These allegations are insufficient to satisfy the FMLA’s
  notice requirement and in the “absence of such required notification, the
  [p]laintiff may not subsequently assert FMLA protections for her absences.”
  Rocky v. Columbia Lawnwood Reg’l Med. Ctr., 54. F. Supp. 2d 1159, 1171-72
  (S.D. Fla. 1999) (Zloch, J.). Therefore, the Plaintiff’s FMLA interference and
  retaliation claims require dismissal.

  2 Elsewhere in the Plaintiff’s complaint, she states she told her supervisors immediately after

  her diagnosis of her “potential need to take leave.” (ECF No. 1, at ¶ 51(emphasis added).)
  Accordingly, it is unclear when, if ever, the Plaintiff actually made a request for leave. This is a
  further deficiency with the Plaintiff’s apparent notice to the Defendant. Indeed, a plaintiff needs
  to give her employer not only notice of a qualifying condition, but also that leave is needed.
  Sanders, 2017 WL 4577235, at *6; see also Finch, 2016 WL 4248248, at * 4. It is unclear,
  therefore, from the Plaintiff’s complaint if she ever requested leave, or simply informed her
  supervisors that she may require leave as a result of her diagnosis and then proceeded to
  schedule her appointments without further conultation.
Case 1:21-cv-21980-RNS Document 19 Entered on FLSD Docket 07/26/2021 Page 6 of 7




           C. FMLA Interference and Retaliation Claims
          Even assuming, the Plaintiff had satisfied the timing and content aspects
  of the FMLA’s notice requirement, the Plaintiff’s claims would still be due for
  dismissal. First, the Plaintiff’s interference claim must fail because the Plaintiff
  fails to identify a benefit for which she was denied. While the Plaintiff states
  she was not afforded the opportunity to request and obtain approval for leave
  (ECF No. 10, at 7), in her complaint she states that she was terminated
  “shortly after requesting FMLA paperwork” and that she was retaliated against
  because she “request[ed] and then t[ook] FMLA leave.” (ECF No. 1, at ¶¶ 45,
  55.) Hill also states in her complaint that on the day of her diagnosis, she
  requested “additional leave” for surgery. (Id., at ¶ 24.) The Court finds the
  Plaintiff’s arguments and the allegations in her complaint to be in tension.
  Instead of identifying a benefit that the Defendant or interfered with or denied
  to the Plaintiff, the Court finds the Plaintiff has failed to allege “she was entitled
  to a benefit which she was then denied” Davis v. Delta Airlines, Inc., No. 18-
  25361-Civ, 2019 WL 5742150, at *4 (S.D. Fla. Nov. 5, 2019) (Scola, J.).
  Accordingly, the Plaintiff’s interference is independently due for dismissal for
  the above stated reasons.
          Second, the Plaintiff’s retaliation claim must also be dismissed for similar
  reasons as the Court identified in Hill I. The Plaintiff relies on temporal
  proximity to prove causation by stating she requested FMLA paperwork from
  the Defendant in May 2019 and then was fired that same month, but the
  temporal relationship in question is the relationship between the “employer’s
  knowledge of protected activity and an adverse action” which must be “very
  close.” Brisk, 654 F. App’x at 416. At some points in the complaint the Plaintiff
  suggests she either requested or noted the potential need to request leave in
  March 2019 and then states that she was fired in May 2019, purportedly after
  requesting FMLA leave paperwork. The inconsistency in the Plaintiff’s
  allegations make it difficult for the Court to determine when the Plaintiff
  purported to request FMLA leave, though the Court notes that the Plaintiff’s
  entire complaint appears premised on the fact that she allegedly requested
  leave upon her diagnosis and then was fired months later. This gap between
  the Plaintiff’s apparent request and the adverse employment action, absent
  other evidence tending to show causation, is insufficient to support the
  Plaintiff’s retaliation claim. See id. As the Court noted in Hill I, while the
  Plaintiff claims she was treated differently than similar situated employees as
  she was “‘micromanag[ed]’ and . . . stopped receiving the same unspecified
  ‘correspondence’ as her colleagues” and because her supervisors “observ[ed] . .
  . the Plaintiff’s classroom after the Plaintiff’s tardiness” the Court still finds
Case 1:21-cv-21980-RNS Document 19 Entered on FLSD Docket 07/26/2021 Page 7 of 7




  that these actions, absent more, do not show her retaliation was motivated by
  retaliation or animus. Hill I, 2021 WL 1648225, at *3; see also Strickland v.
  Water Works and Sewer Bd., 239 F.3d 1199, 1207 (11th Cir. 2001). As with the
  Plaintiff’s interference claim, the Plaintiff’s retaliation claim is also
  independently due for dismissal.

     4. Conclusion
         Based on the foregoing, the Court grants the Defendant’s motion to
  dismiss with prejudice. (ECF No. 8.) The Court notes that, just as in Hill I, the
  Plaintiff sought leave to amend its complaint in a single sentence in its
  opposition to the Defendant’s motion to dismiss. (ECF No. 10, at 6.) The
  Plaintiff was on notice that the Court’s practice is not to allow a party to amend
  its pleading by seeking leave to do so as an afterthought in its briefing and
  therefore denies that request. See Wagner v. Daewoo Heavy Indus. Am. Corp.,
  314 F.3d 541, 542 (11th Cir. 2002) (“A district court is not required to grant a
  plaintiff leave to amend his complaint sua sponte when the plaintiff, who is
  represented by counsel, never filed a motion to amend nor requested leave to
  amend before the district court.”); Newton v. Duke Energy Florida, LLC, 895
  F.3d 1270, 1277 (11th Cir. 2018) (“[W]here a request for leave to file an
  amended complaint simply is imbedded within an opposition memorandum,
  the issue has not been raised properly.”). If the Plaintiff, based on the
  Defendant’s motion, believed she had the ability to plead an even better
  complaint, the Plaintiff should not have permitted the Court and the Defendant
  to have worked through her pleading “before bothering to inform all involved
  that she had a better pleading in her quiver, in case things went badly for her”;
  put simply, the Plaintiff made a tactical decision that did not work out in her
  favor. See Donaldson v. Carnival Corp., 2021 WL 65445, at *1 (S.D. Fla. Jan. 7.
  2021) (Scola, J.). The Plaintiff was already on notice of many of the deficiencies
  raised in the Defendant’s motion because of Hill I, which were raised again by
  the Defendant here, but the Plaintiff failed to draft a viable complaint asserting
  claims under the FMLA. The Clerk is directed to close this case. All pending
  motions, if any, are denied as moot.
        Done and ordered, in Miami, Florida, on July 23, 2021.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
